Name: Council Regulation (EEC) No 1459/86 of 13 May 1986 fixing the production target price, the production aid and the intervention price for olive oil for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  economic policy
 Date Published: nan

 \ 21.5.86 Official Journal of the European Communities No L 133/ 15 COUNCIL REGULATION (EEC) No 1459/86 of 13 May 1986 fixing the production target price, the production aid and the intervention price for olive oil for the 1986/87 marketing year these Member States differs from the common prices ; whereas pursuant to Articles 92 and 290 of that Act, the Spanish and Portuguese prices should be aligned on the common price each year at the beginning of each marketing year ; whereas the rules on this alignment laid down give the Spanish and Portuguese prices shown below ; Whereas Articles 95 and 293 of the Act of Accession provide for the granting of Community aid for the pro ­ duction of olive oil in Spain and in Portugal ; whereas pursuant to Articles 79 and 246 of that Act the amounts of this aid should be aligned at the beginning of the marketing year ; Whereas the production target price and the intervention price are fixed for a specific standard quality ; whereas the reasons which led to the determination of the stan ­ dard quality for the 1981 / 82 marketing year are still valid ; whereas that standard quality should therefore re ­ main unchanged ; Whereas , in accordance with Article 20d ( 1 ) of Regu ­ lation No 136/66/EEC, the percentage of the pro ­ duction aid that may be withheld for recognized organ ­ izations of olive oil producers or associations thereof should be so fixed that the resulting amount helps to finance the expenditure incurred in the work done pur ­ suant to Articles 5 (3 ) and 20c of the said Regulation ; whereas the percentage should be set at a level which enables foreseeable expenditure in 1986/87 to be covered, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regu ­ lation (EEC) No 1454/ 86 (2), and in particular Articles 4 (4), 5 ( 1 ) and 20 (d) ( 1 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (5 ), Whereas , when the production target price for olive oil is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the har ­ monious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agri ­ cultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136/66/EEC ; Whereas , if the producer is to receive a fair income, pro ­ duction aid must be fixed in the light of the impact which the consumption aid has on part only of the pro ­ duction ; Whereas the intervention price must be fixed in accord ­ ance with the criteria laid down in Article 8 of Regu ­ lation No 136/66/EEC ; Whereas under Articles 68 and 236 of the Act of Accession the olive oil intervention price set in each of HAS ADOPTED THIS REGULATION : Article 1 For the 1986/ 87 marketing year, the production target price, the production aid and the intervention price of olive oil shall be as follows : (a) production target price : 322,56 ECU per 100 kg ; (b) production aid : for Spain : for Portugal : for the Community of Ten : 14,57 ECU/ 100 kg, 7,10 ECU/ 100 kg, 70,95 ECU/ 100 kg ; O OJ No 172 , 30 . 9 . 1966, p . 3025 /66 . ( 2) See page 8 of this Official Journal . O OJNoC 85 , 14 . 4 . 1986 , p. 11 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). O OJ No C 118 , 20 . 5 . 1986 , p. 1 . (c) intervention price :  for Spain :  for Portugal :  for the Community of Ten : 134,61 ECU/ 100 kg, 199,65 ECU/ 100 kg, 216,24 ECU/ 100 kg . No L 133/ 16 Official Journal of the European Communities 21. 5. 86 Article 2 The prices specified in Article 1 shall relate to semi-fine virgin olive oil with a free fatty acid content, expressed as oleic acid , of 3,3 grams per 100 grams. Article 3 For the 1986/87 marketing year the percentage of the amount of production aid which may be withheld pur ­ suant to Article 20d ( 1 ) of Regulation No 136/66/EEC for organizations of olive oil producers or associations thereof recognized under the said Regulation shall be 2,1 % . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1986 . For the Council The President W. F. van EEKELEN